Citation Nr: 0427732	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  99-08 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.  

2.  Evaluation of pseudofoliculitis barbae, currently rated 
as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
November 1979.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1998 rating decision of the Waco, 
Texas, Regional Office (RO) which granted service connection 
for pseudofoliculitis barbae, and assigned a non-compensable 
rating effective June 1998.  Service connection was denied 
for lumbosacral strain, bilateral hearing loss, and tinnitus.  
The veteran appealed the issues of the evaluation for 
pseudofoliculitis barbae and the denial of service connection 
for lumbosacral strain.  In an April 1999 rating decision, 
service connection for denied for a liver disability.  The 
veteran did not initiate an appeal.  In July 2003, the Board 
remanded this case.  In a March 2004 rating decision, an 
increased rating of 10 percent was granted for 
pseudofoliculitis barbae effective June 1998.


FINDINGS OF FACT

1.  The in-service lumbosacral strain was acute and resolved.  
There is no competent evidence of a current lumbar 
disability.  

2.  The pseudofoliculitis barbae is not productive of 
constant exudation or itching, or marked disfigurement.

3.  The pseudofoliculitis barbae does not affect 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas; and has not required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of six weeks or more during the past 12-month 
period.



CONCLUSIONS OF LAW

1.  A chronic lumbar disability was not incurred or 
aggravated in peacetime service. 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

2.  The criteria for rating in excess of 10 percent for 
pseudofoliculitis barbae are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813 
(2002); Diagnostic Codes 7806, 7813 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of VCAA.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  To implement the provisions of 
the law, the VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(b) which became effective August 29, 2001.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  
Morton v. Gober, 14 Vet. App. 174 (per curiam order) (holding 
that VA cannot assist in the development of a claim that is 
not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the directives of VCAA via March 
2003 and August 2003 letters.  In this case, the claimant was 
informed of the duty to notify, the duty to assist, to obtain 
records, and examinations or opinions.  The claimant was 
specifically advised of the type of evidence which would 
establish his claim and he was afforded additional time to 
submit such evidence.  Thus, the claimant has been provided 
notice of what VA was doing to develop the claim, notice of 
what he could do to help his claim and notice of how his 
claim was still deficient.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(1994) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Pelegrini I was withdrawn and 
replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  Pelegrini II indicated that the Court was 
not holding that where pre-AOJ-adjudication notice was not 
provided, the case must be returned to the AOJ for the 
adjudication to start all over again as though no AOJ action 
had ever occurred.  The Court stated that it recognized that 
where the notice was not mandated at the time of the initial 
AOJ decision, the AOJ did not err in not providing such 
notice.  However, it indicated that the appellant had the 
right to VCAA content-complying notice and proper subsequent 
VA process.  The March 2004 supplemental statement of the 
case constituted subsequent process.  

Thus, in sum, the claimant was informed of the duty to 
notify, the duty to assist, to obtain records, and opinions.  
The claimant was specifically advised of the type of evidence 
that would establish the claim.  He has been provided notice 
of what VA was doing to develop the claim, notice of what he 
could do to help his claim and notice of how his claim was 
still deficient.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 

Background for Service Connection

The service medical records revealed that the veteran injured 
his back in June 1976 while lifting heavy base plates.  
Physical examination revealed pain and tenderness in the 
lower back.  In addition, the veteran had back spasm at the 
lumbosacral region with a very hot and slightly swollen 
muscle.  The impression was acute lumbosacral strain.  He was 
given Valium.  The next day, the veteran reported that he was 
not feeling any better.  Physical examination revealed some 
spasms with side bounce at the lumbosacral muscle with point 
tenderness on both sides.  The veteran had decreased range of 
motion.  There was slight swelling.  The impression was 
lumbosacral strain.  The following day, it was noted that the 
veteran's back was doing better.  Range of motion was within 
normal limits.  Lumbosacral strain was resolving.  The spine 
was normal at separation and the veteran denied recurrent 
back pain.  

Following service, in May 1998, it was noted that the veteran 
had an increase in back pain.  In October 1998, a VA examiner 
indicated that the veteran had a history of a lumbar injury 
in the military.  Currently, the veteran reported thoracic 
back pain.  The diagnosis was degenerative changes of the 
thoracic spine and thoracic strain.  

In August 1999, the veteran testified at a personal hearing.  
At that time, he related that in June 1976, he injured his 
back doing heavy lifting.  He related that it did not bother 
him post-service if he did not engage in strenuous activity, 
but if he did, it would then bother him.  

In April 2003, the veteran reported that the muscles in his 
back tightened when he walked a lot.  It was noted that he 
had tight paravertebral muscles in his mid back.  


Analysis for Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304. 

The Board notes that where a combat wartime veteran alleges 
he/she suffers disability due to an injury incurred in 
service, 38 U.S.C.A. § 1154(b) must be considered.  In this 
case, the veteran served during peacetime.  38 U.S.C.A. 
§ 1154 is not for application.

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court of Appeals for Veterans Claims (Court) has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been reaffirmed by the U.S. Court 
of Appeals for the Federal Circuit, which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as a lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993).

The veteran injured his low back during service.  He was 
diagnosed as having lumbosacral strain.  Within two days, the 
injury was noted to be resolving.  The veteran was separated 
over three years later.  During those three years, he did not 
complain of any low back problem nor was there any treatment, 
findings, or diagnosis of a lumbar disorder.  The separation 
examination was negative for spine or musculoskeletal defects 
and he specifically denied recurrent back pain.  The veteran 
was separated from service in 1979.  

Post-service, nearly 20 years later in 1998, the veteran was 
diagnosed as having degenerative changes of the thoracic 
spine and thoracic strain.  The examiner noted that there was 
a history of an inservice lumbar injury.  However, the 
current competent evidence did not reveal a lumbar 
disability.  Rather, the competent evidence showed thoracic 
spine disability diagnosed as degenerative changes of the 
thoracic spine and thoracic strain.  

Thus, in sum, the veteran injured his low back (lumbar spine) 
during service and was diagnosed as having lumbosacral 
strain.  This injury resolved shortly thereafter.  The 
veteran did not subsequent incur any other injury to the 
spine or disease to the spine during service.  His separation 
examination was negative and he denied pertinent complaints.  
Thus, no chronic lumbar spine disease was shown during 
service.  There is no competent evidence of continuity of 
symptomatology after service.  Although the veteran reported 
that his back would bother him with strenuous activity, there 
is a complete absence in the record of any post-service 
complaints, findings, treatment, or diagnosis of a lumbar 
spine disorder.  

There is no competent evidence of any current lumbar spine 
disorder which is related to the inservice lumbar injury.  
Although the veteran maintains that he has a spine disorder 
which is a result of the inservice injury, he is not 
competent to make that assessment.  See Espiritu.  

Accordingly, service connection is not warranted for a lumbar 
spine disorder.  The preponderance of the evidence is against 
the claim and there is no doubt to be resolved. 38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49 53 (1990).

Background for Rating

In a September 1998 rating decision, service connection was 
granted for pseudofoliculitis barbae and a non-compensable 
rating was assigned effective June 1998.  

In May 1999, the veteran received VA outpatient treatment.  
The veteran complained of facial knots, also located on his 
neck.  It was noted that he had an infected cyst.  The 
diagnosis was pseudofoliculitis barbae.  He was given 
medication.  

In August 1999, the veteran testified at a personal hearing 
before a hearing officer.  At that time, he related that his 
pseudofoliculitis barbae required that he refrain from 
shaving closely.  He related that he would break out in bumps 
along his neck line, hair line, and side burn line.  The 
bumps would get infected if he shaved closely.  He reported 
having a constant itching and burning around his neck area 
and was taking medication.  He stated that he could not sleep 
with his head on a pillow because it was too sore.  

In September 1999, the veteran was afforded an examination by 
VA.  The veteran indicated that he was currently using some 
salve to control the folliculitis.  It was mostly active a 
few months ago and was starting to return.  Periodically, the 
veteran used antibiotics and topical treatment.  Physical 
examination revealed some curved hairs and some ingrown hairs 
over his face and neck.  There was occasionally a pustule 
present over the neck.  There was one acne cyst over the 
right face.  There were no systemic or nervous 
manifestations.  The diagnosis was pseudofoliculitis barbae, 
active.  

In October 2001, the veteran was seen by VA for swelling on 
the left side of his face, which was an abscess.  An "I & 
D" was performed.  

In August 2002, the veteran was seen by VA for a rash on his 
beard.  He denied itching.  The diagnosis was folliculitis 
beard.  There was no evidence of infection.  The veteran was 
provided ointment, was told to try an electric razor, or to 
grow a beard.  

In April 2003, the veteran reported that he had boils in his 
beard.  The diagnosis was folliculitis barbae.  It was noted 
that he had a small abscess on his face from the 
folliculitis.  It was located on the left side of his jaw at 
the mandibular angle.  He was given Keflex for a 10 day 
period.  He was told to avoid shaving 

In September 2003, a letter was received from the veteran's 
religious advisor.  He stated that the veteran often appeared 
in pain from his facial abscesses and he thought that this 
required professional help and that he had lost time from 
work.  

In a March 2004 rating decision, a rating of 10 percent was 
granted for pseudofoliculitis barbae effective June 1998.


Analysis for Rating

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the United 
States Court of Appeals for Veterans Claims (the Court) 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  In this case, a uniform rating is 
appropriate.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The Board notes that the VA Rating Schedule that addresses 
the skin disorders was amended, effective August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002).  Thus, the 
regulatory criteria governing the evaluation of the veteran's 
skin disorder changed while his claim was pending.  Where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative process has been 
concluded, VA must decide which version is applicable unless 
Congress provided otherwise.  However, the effective date of 
a liberalizing law or VA issue may be no earlier than the 
date of the law or VA issue.  38 U.S.C.A. § 5110.  

Under the old regulations, Under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, a 10 percent rating is warranted if 
there is exfoliation, exudation, or itching, if involving an 
exposed surface or an extensive area.  A 30 percent rating is 
warranted if there is exudation or itching constant, 
extensive lesions, or marked disfigurement.  A 50 percent 
rating is warranted if there is ulceration, or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or where the disorder is exceptionally 
repugnant.  Diagnostic Code 7813 was rated on the basis of 
Diagnostic Code 7806.  

The Board notes that under the old regulations, the veteran's 
pseudofoliculitis barbae does not warrant a 30 percent 
rating.  Although the veteran reported having constant 
itching and burning during the hearing, the other evidence 
shows that the itching is not constant.  Specifically, the 
veteran denied itching when seeking treatment in August 2002.  
The Board concludes that his denial of itching in a treatment 
setting is more probative than his testimony in support of a 
claim for monetary benefits.  Although each statement is 
competent, the statement for treating purposes is more 
probative.  

Further, the Board notes that the veteran has not had 
extensive lesions.  On the September 1999 examination, one 
pustule was present.  In October 2001, the veteran was seen 
for one abscess.  In August 2002, the veteran was seen by VA 
for a rash on his beard.  There was no evidence of infection.  
In April 2003, the veteran was seen for a small abscess on 
his face from the folliculitis.  Thus, overall, extensive 
lesions have not been demonstrated at any time nor has marked 
disfigurement.  As such, a higher rating is not warranted 
under the old criteria.  

Under the new regulations, Diagnostic Code 7806 provides that 
a 10 percent rating is warranted if at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or; intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.  A 30 
percent rating is warranted if 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas are affected, or; 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period.  A 50 percent rating is warranted if more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, or; constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required during the past 12-month period.  Or rate as 
disfigurement of the head, face, or neck (Diagnostic Code 
7800) or scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 
7805), depending upon the predominant disability.

Under Diagnostic Code 7800, a 30 percent rating is warranted 
for visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement.  Under note (1), the 8 
characteristics of disfigurement for purposes of evaluation 
under § 4.118, are: a scar 5 or more inches (13 or more cm.) 
in length; scar at least one- quarter inch (0.6 cm.) wide at 
widest part; surface contour of scar elevated or depressed on 
palpation: scar adherent to underlying tissue; skin hypo-or 
hyper-pigmented in an area exceeding six square inches (39-
sq. cm.); skin texture abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six square inches (39 sq. 
cm.); underlying soft tissue missing in an area exceeding six 
square inches (39-sq. cm.); skin indurated and inflexible in 
an area exceeding six square inches (39- sq. cm.). Under note 
(3) the adjudicator is to take into consideration unretouched 
color photographs when evaluating under these criteria.

Diagnostic Code 7813 now provides that disabilities, such as 
the veteran's, are rated either as scars or dermatitis 
(Diagnostic Code 7806), depending on the predominant 
disability.   See also Diagnostic Code 7820.  

The Board notes that the veteran does not have scarring of 
the skin, so a higher rating on this basis is not 
appropriate.  

With regard to Diagnostic Code 7806, a higher rating is also 
not warranted based on the new criteria.  A 30 percent rating 
is warranted if 20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas are affected, or; systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of six weeks or more, but 
not constantly, during the past 12-month period.  The 
veteran's pseudofoliculitis barbae does not cover 20 to 30 
percent of his entire body.  It is located in his beard area, 
when active.  When it has been active, he has been treated 
for isolated abscesses.  They have not covered 20 to 40 
percent of his face or neck.  The skin disorder has not 
required systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more during the past 12-month period.  The veteran was placed 
on a 10 day antibiotic treatment course.  Otherwise, he has 
been provided topical ointments for periodic treatment.  

In light of the foregoing, the Board concludes that the 
criteria for a rating in excess of 10 percent for 
pseudofoliculitis barbae, have not been met.  In reaching 
this decision, the Board has considered the doctrine of 
doubt, however, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Additionally, the Board does not find that consideration of 
an extraschedular rating under the provisions of 38 C.F.R. § 
3.321(b)(1) is in order.  The evidence in this case fails to 
show that the veteran's pseudofoliculitis barbae now causes 
or has in the past caused marked interference with his 
employment.  Although the religious advisor indicated that 
the veteran had lost time from work, marked interference with 
his employment beyond the contemplated rating has not been 
demonstrated.  The veteran has not had in the past or now 
requires frequent periods of hospitalization post-service 
rendering impractical the use of the regular schedular 
standards.  Id.



ORDER

Service connection for a spine disorder is denied.  

A rating in excess of 10 percent for pseudofoliculitis barbae 
is denied.


REMAND

The veteran has submitted evidence of a thoracic disability 
and has testified regarding his mid back pathology.  Other 
statements may be construed as a notice of disagreement 
regarding the failure to adjudicate the issue of entitlement 
to service connection for a thoracic spine disability.  The 
AOJ has never issued a rating decision regarding the issue of 
entitlement to service connection for a thoracic spine 
disability.  The Court in Anderson v. Principi (citations 
omitted) has established when the Court expects a remand in a 
case.   

Therefore, the issue of entitlement to service connection for 
a thoracic spine disability is remanded the AOJ.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



